  Case 18-01845         Doc 64     Filed 11/05/18 Entered 11/05/18 07:51:01              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-01845
         CATECE D SANDERS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/23/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/18/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-01845         Doc 64         Filed 11/05/18 Entered 11/05/18 07:51:01                     Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                  $3,486.00
        Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                        $3,486.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $3,344.38
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                            $141.62
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $3,486.00

Attorney fees paid and disclosed by debtor:                     $200.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI       Unsecured           0.00           NA              NA            0.00       0.00
AARONS SALES & LEASE OWNERSHI       Unsecured           0.00           NA              NA            0.00       0.00
ARONSON FURNITURE                   Unsecured           0.00           NA              NA            0.00       0.00
ARONSON FURNITURE                   Unsecured           0.00           NA              NA            0.00       0.00
Bay Area Credit Servic              Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE            Unsecured           0.00           NA              NA            0.00       0.00
CITY COUNTY CREDIT UNION            Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE     Secured              NA         649.73          649.73           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured      6,800.00            NA              NA            0.00       0.00
COOK COUNTY TREASURER               Secured        2,537.00       1,882.82        2,537.86           0.00       0.00
CREDIT PROTECTION ASSOC             Unsecured      1,423.00            NA              NA            0.00       0.00
HARRIS BANK                         Unsecured           0.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE                  Priority          393.08        659.97          659.97           0.00       0.00
IL DEPT OF REVENUE                  Unsecured      1,500.00         397.47           62.50           0.00       0.00
INTERNAL REVENUE SERVICE            Priority       1,500.00           0.00            0.00           0.00       0.00
Municipal Collection Service Inc.   Unsecured         250.00           NA              NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         250.00           NA              NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         200.00           NA              NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         120.00           NA              NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured           0.00           NA              NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured           0.00           NA              NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured           0.00           NA              NA            0.00       0.00
Murphy Lomon & Assoc                Unsecured           0.00           NA              NA            0.00       0.00
Murphy Lomon & Assoc                Unsecured           0.00           NA              NA            0.00       0.00
Murphy Lomon & Assoc                Unsecured           0.00           NA              NA            0.00       0.00
NCOFIN/980                          Unsecured         212.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO         Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO         Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO         Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO         Unsecured           0.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO         Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-01845       Doc 64       Filed 11/05/18 Entered 11/05/18 07:51:01                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00             NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         737.00        1,423.97     1,423.97            0.00        0.00
Peoplesene                      Unsecured          76.00             NA           NA             0.00        0.00
Peoplesene                      Unsecured           0.00             NA           NA             0.00        0.00
Peoplesene                      Unsecured           0.00             NA           NA             0.00        0.00
Stellar Recovery Inc            Unsecured           0.00             NA           NA             0.00        0.00
VERIZON                         Unsecured            NA           351.34       351.34            0.00        0.00
WE FLORIDA FINANCIAL            Unsecured           0.00             NA           NA             0.00        0.00
WFDS/WACHOVIA DEALER SVC        Unsecured     10,312.00              NA           NA             0.00        0.00
WFDS/WACHOVIA DEALER SVC        Unsecured           0.00             NA           NA             0.00        0.00
WILMINGTON SAVINGS FUND SOCIE   Unsecured      3,235.71              NA           NA             0.00        0.00
WILMINGTON SAVINGS FUND SOCIE   Secured       96,000.00       96,742.78          0.00            0.00        0.00
WILMINGTON SAVINGS FUND SOCIE   Secured              NA       27,047.71          0.00            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                 $0.00               $0.00
      Mortgage Arrearage                                       $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
      All Other Secured                                    $3,187.59                 $0.00               $0.00
TOTAL SECURED:                                             $3,187.59                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                  $0.00               $0.00
       Domestic Support Ongoing                               $0.00                  $0.00               $0.00
       All Other Priority                                   $659.97                  $0.00               $0.00
TOTAL PRIORITY:                                             $659.97                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                $1,837.81                 $0.00               $0.00


Disbursements:

       Expenses of Administration                               $3,486.00
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                            $3,486.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-01845         Doc 64      Filed 11/05/18 Entered 11/05/18 07:51:01                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
